Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of Claims 1-10, 15, 16, 19, and 20  in the reply filed on 11/23/2020  is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PGPUB 2019/0043424 A1) in view of Chaji et al (PGPUB 2013/0099692 A1).

As to claim 20, Wang (Figs. 1, 5) teaches, a display device (AMOLED display panel) comprising:
a display panel (i.e. panel area for pixel unit 21A,B) including a plurality of pixels (pixel unit 21A,B)(Fig. 1)
a scan driver (scanning driving chip 24) connected to the plurality of pixels through a plurality of scan lines (SCAN1-SCANn)(Fig. 1);
a data driver (data driving chip 23) connected to the plurality of pixels through a plurality of data lines (data line)(¶ 44);
a sensing circuit (temperature adjustment circuit 21) connected to the plurality of pixels through a plurality of sensing lines (sensing signal line Mon)(¶ 56),
wherein a sensing operation for the plurality of pixels connected to a portion of the plurality of scan lines is performed in each frame period such that the sensing operation for all of the plurality of pixels is performed over a plurality of frame periods (Fig. 5: i.e. Sen1-Senn signals are applied to each and every pixel during a pixel driving stage as shown in Fig. 5. ¶ 50 describes that a frame includes a pixel driving stage).
Wang does not specifically teach a controller configured to control the scan driver, the data driver, the emission driver and the sensing circuit, and 
an emission driver connected to the plurality of pixels through a plurality of emission control lines.
Chaji  (Figs. 1, 4B) teaches, a controller (controller 160) configured to control the scan driver (address driver) , the data driver, the emission driver (address driver) and the sensing circuit (monitoring system 12), and 
an emission driver (address driver) connected to the plurality of pixels through a plurality of emission control lines (emission line 25).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Chaji’s prevent uniformity of the display being adversely affected (¶ 6).


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention regards a display device with “in an active period of each frame period, the scan driver sequentially applies a sensing pulse an a scan pulse to at least one scan line of the plurality of scan lines, and applies the scan pulse to remaining scan lines of the plurality of scan lines”. Examiner conducted search to find these limitations but could not find prior arts that would teach this limitation alone or in combination.
Ji et al (PGPUB 2019/0156738 A1) – Ji teaches a display with current sensing via transistor SENT, which is controlled by same signal as SWT. However, Ji does not specifically teach applying two pulses for sensing and scan pulse. 
Wang et al (PGPUB 2019/0043424 A1) – Wang teaches Sen pulse for turning on transistor T13 for sensing operation. Wang teaches that Sen pulse is applied to different 
Kim et al (PGPUB 2013/0147690 A1) – Kim teaches SCAN1 and SCAN3 each controlling transistors M1 and M4. Similarly to Wang, Kim does not specifically teach SCAN1 and SCAN3 are applied to the one scan line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691